Citation Nr: 0724923	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of visual 
acuity to include eye injury and retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran requested a personal hearing before a Member of 
the Board at the RO in her May 2004 substantive appeal.  The 
veteran failed to report for her scheduled hearing in 
September 2005.  The request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

The Board remanded this case in April 2006 to ensure 
compliance with the requirements of the Veterans Claims 
Assistance Act.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

In April 2006, the Board remanded the claim for Veterans 
Claims Assistance Act (VCAA) compliance.  The veteran's claim 
for service connection was previously denied by the Columbia 
RO in September 1981.  A May 1993 rating decision reopened 
the claimed and denied it on the merits.  Subsequent rating 
decisions have denied petitions to reopen.  On bringing her 
current petition to reopen, the veteran was provided notice 
of the general requirements to reopen a claim, but not the 
specific grounds of the previous denial, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board remanded the 
claim for Kent compliant VCAA notice.

The AMC sent the veteran a May 2006 letter to fulfill VA's 
VCAA obligations. While the issue of reopening was described 
in the letter, the body of the letter and the attachments do 
not address the specific grounds of the RO's May 1993 denial.  
There is no subsequent communication from the AMC to the 
veteran which would correct these deficiencies.  In short, 
the AMC wholly disregarded the Board's instruction.

Accordingly, under the rule of Stegall, the Board must remand 
the claim again. The Board regrets that this must be done.  
The Board cannot, however, proceed without ensuring that the 
veteran has been afforded all due process.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), with respect to the claim.  The 
notice should provide the specific grounds 
for the RO's May 1993 denial.  

2.  Then, the AMC should readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




